UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DIANA C. VALLE, et al.,

              Plaintiffs,

      v.                                             Civil Action No. 1:19-cv-03764 (CJN)

ANTONIS KARAGOUNIS, et al.,

              Defendants.


                                 MEMORANDUM OPINION

       A group of eight Plaintiffs sued Antonis Karagounis and two of his companies alleging

racial discrimination and other claims arising out of Plaintiffs’ visits to Karagounis’s restaurant,

Rewind by Decades, LLC (“Rewind”). See generally Second Am. Compl., ECF No. 37-1.

Defendants have moved for summary judgment as to each Plaintiff and claim. Upon review of the

parties’ written submissions and the entire record, the Court concludes that no reasonable jury

could return a verdict in Plaintiffs’ favor. The Court will therefore grant summary judgment for

Defendants. The Court will also order Plaintiffs’ counsel to show cause for why she should not

be sanctioned pursuant to Federal Rule of Civil Procedure 11(c)(3).

                                   I.   Factual Background

       This suit stems from three separate incidents at Rewind. Two involved a Rewind policy

requiring customers who dine after 10:00 p.m. to either pre-pay for their meals or provide a form

of collateral, such as a credit card (“pre-payment policy”). Rewind adopted this policy in response

to a recurring problem of patrons leaving the restaurant without paying for their meals during the

late-night and early morning hours. See Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Valle,

Gasca, LeBaigue, and Plazas, Ex. 1 ¶ 15 (Affidavit of Joseph Aguilar), ECF No. 47-1. The third


                                                 1
incident involved a similar policy requiring customers to pre-pay for a fixed-price Sunday brunch

buffet (“fixed-price policy”). Under that policy, patrons can either purchase brunch tickets in

advance through Rewind’s website or simply pay the fixed price upon arrival at the restaurant. See

Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Sullivan and Williams, Ex. 1 ¶¶ 6–8 (Affidavit

of Joseph Aguilar), ECF No. 49-1. Rewind instituted this policy to address the logistical difficulty

of charging customers for meals at its self-served, all-you-can-eat buffet. Id. ¶¶ 10–14.

        Plaintiffs Valle, Gasca, LeBaigue, and Plazas (“Valle Plaintiffs”) are Latina and allege that

Defendants discriminated against them when a waitress asked them to pre-pay for their meals

during an early morning visit to Rewind. In particular, they argue that the request for pre-payment

was motivated by their race and national origin. The Valle Plaintiffs also bring claims for assault,

false imprisonment, and intentional infliction of emotional distress (IIED), based on interactions

with Rewind employees following their refusal to pay. Plaintiffs Tibe and Spence, who are African

American, likewise allege that Rewind’s pre-payment policy is discriminatory, and they couple

that allegation with an additional claim for IIED. They similarly argue that they were asked to

pre-pay because of their race—and that a Caucasian customer would not have faced a similar

request. Finally, Plaintiffs Sullivan and Williams, who are also African American, allege that they

similarly suffered unlawful discrimination when asked to pre-pay for the fixed-price Sunday

brunch buffet. They also assert their own claims for assault and IIED.

                                      II.    Legal Standard

        Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A factual dispute is “genuine . . . if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “When the




                                                   2
moving party does not bear the burden of persuasion at trial, its burden ‘may be discharged by

“showing”—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party’s case.’” Mokhtar v. Kerry, 83 F. Supp. 3d 49, 60–61 (D.D.C. 2015)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The nonmoving party must then

“designate specific facts showing that there is a genuine issue for trial.” Id. at 61 (quotations

omitted). Although courts must view the evidence in the light most favorable to the nonmoving

party, there still “must be evidence on which the jury could reasonably find for the nonmoving

party.” Id. (cleaned up). “Summary judgment for a defendant is most likely when a plaintiff’s

claim is supported solely by the plaintiff’s own self-serving, conclusory statements.” Bonieskie v.

Mukasey, 540 F. Supp. 2d 190, 195 (D.D.C. 2008).

                                       III.    Analysis

                                      A. Plaintiffs’ Claims

       Start with Plaintiffs’ discrimination claims, which are based on provisions of federal and

D.C. law that prohibit discrimination on the ground of race or national origin in places of public

accommodation. See 42 U.S.C. § 2000a(a); D.C. Code § 2-1402.31. Defendants argue that both

the pre-payment policy and the fixed-price policy were adopted for legitimate business reasons

and that both are applied equally to all customers. See Defs.’ Mot. Summ. J. on Claims Asserted

by Pls. Valle, Gasca, LeBaigue, and Plazas, Ex. 1 ¶¶ 15, 20 (Affidavit of Joseph Aguilar); Defs.’

Mot. Summ. J. on Claims Asserted by Pls. Sullivan and Williams, Ex. 1 ¶¶ 10–15 (Affidavit of

Joseph Aguilar). They stress that Plaintiffs have not presented any evidence to support a claim of

disparate treatment, such as evidence that Caucasian customers are exempt from the policies.

Indeed, they claim that Plaintiffs’ own deposition testimony reveals that their discrimination

claims are based on conjecture rather than fact.




                                                   3
       Plaintiffs, for their part, try to support their discrimination claims by pointing to a few

statements in the record. For example, at her deposition, Plaintiff Tibe said that she observed a

group of Caucasian customers provide payment with credit cards at the end of the meal. See Defs.’

Mot. Summ. J. on Claims Asserted by Pls. Valle, Gasca, LeBaigue, and Plazas, Ex. 3 at 49–51

(Tibe Deposition). Similarly, in an answer to an interrogatory, Plaintiff Williams said that he

observed Caucasian patrons attend the Sunday brunch buffet without pre-paying at the restaurant.

See Defs.’ Mot. Summ. J. on Claims Asserted by Sullivan and Williams, Ex. 4 at 5 (Williams

Answer to Interrogatory). And although no other Plaintiff corroborated her account, Plaintiff

Gasca claimed—through an interpreter—that a waitress referenced Rewind having problems in

the past with “people of color” leaving without paying for their meals. See Defs.’ Mot. Summ. J.

on Claims Asserted by Pls. Valle, Gasca, LeBaigue, and Plazas, Ex. 8 at 25–26 (Gasca Deposition).

       Based on this record, Defendants are entitled to summary judgment on the discrimination

claims. Plaintiffs offer no evidence to dispute Defendants’ declarations, submitted under oath, that

both policies were adopted for legitimate reasons and are applied equally to all customers. To the

contrary, and as Defendants emphasize, multiple Plaintiffs admitted that they have no knowledge

of other customers obtaining their meals without pre-paying while the policies were in effect. See

id. Ex. 7 at 81 (Plazas Deposition), Ex. 8 at 21 (Gasca Deposition), Ex. 9 at 46 (LeBaigue

Deposition), Ex. 10 at 51–52 (Valle Deposition); Defs.’ Mot. Summ. J. on Claims Asserted by Pls.

Sullivan and Williams, Ex. 3 at 44 (Williams Deposition).

       Although Plaintiff Tibe claims that she observed a Caucasian group pay with credit cards

at the end of the meal, she cannot rule out the strong possibility that, as permitted by Rewind

policy, the group provided collateral and opened a tab. See Defs.’ Mot. Summ. J. on Claims

Asserted by Pls. Valle, Gasca, LeBaigue, and Plazas, Ex. 1 ¶ 22 (Affidavit of Joseph Aguilar) (“It




                                                 4
is common with groups who enter the restaurant after 10:00 p.m. to have one person provide a

credit card upon arrival and then to have the group ultimately settle-up and pay a tab with multiple

credit cards to split/divide the bill.”). Similarly, to the extent Plaintiff Williams witnessed

customers attend Rewind’s Sunday brunch buffet without pre-paying at the restaurant, he has no

knowledge about whether, as permitted by Rewind policy, these customers bought a ticket online.

See Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Sullivan and Williams, Ex. 1 ¶ 6 (Affidavit

of Joseph Aguilar) (“When Rewind has a ticketed fixed-price Sunday brunch, nearly all patrons

typically purchase brunch tickets, in advance, through the restaurant’s website, so that they have

paid the fixed-price prior to arriving at Rewind.”). And even if the testimony of Plaintiff Gasca

were true, it would not establish that Rewind applies its policy in a discriminatory manner or that

Plaintiffs themselves were discriminated against.

       In the end, Plaintiffs’ discrimination claims are based on sheer speculation. One Plaintiff,

for example, stated at her deposition that it was her “belief” that a Caucasian customer at Rewind

would receive a meal without pre-paying—but she admitted that she had no factual basis for her

belief and that she did not observe a single Caucasian customer at the restaurant during her visit.

Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Valle, Gasca, LeBaigue, and Plazas, Ex. 7 at 82,

115 (Plazas Deposition). Another Plaintiff admitted that she “could only speculate” that Caucasian

customers would not be asked to pre-pay for their meals, and she based her speculation on the

supposed “widespread knowledge” that Caucasians are “not discriminated against.” Id. Ex. 10 at

67–68 (Valle Deposition). Still another Plaintiff, when asked why she believed she was required

to pre-pay for the brunch buffet, stated only that she “can’t see any other reason” besides racial

discrimination. Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Sullivan and Williams, Ex. 2 at

75–76 (Sullivan Deposition). A final Plaintiff even conceded: “I don’t know if it is racial or




                                                 5
discrimination.” Defs.’ Mot. Summ. J. on Claims Asserted by Pls. Valle, Gasca, LeBaigue, and

Plazas, Ex. 9 at 55 (LeBaigue Deposition). Based on this evidence—or, more precisely, lack of

evidence—no reasonable jury could conclude that Defendants unlawfully discriminated against

Plaintiffs through either the pre-payment policy or the fixed-price policy.

       Turning next to Plaintiffs’ assault claims, 1 defendants are liable under D.C. law if “(a) they

act intending to cause a harmful or offensive contact or an imminent apprehension of such a

contact, and (b) the other party is thereby put in such imminent apprehension.” Acosta Orellana

v. CropLife Int’l, 711 F. Supp. 2d 81, 92 (D.D.C. 2010) (cleaned up). What’s more, a plaintiff

must show “that a reasonable person in his position would have experienced such apprehension.”

Collier v. D.C., 46 F. Supp. 3d 6, 14 (D.D.C. 2014) (emphasis added).

       The Second Amended Complaint parrots the elements of assault, but the undisputed

material facts come nowhere close to establishing that Defendants (or their employees) intended

to cause an apprehension of physical harm or that a reasonable person in Plaintiffs’ position would

have apprehended such harm. Plaintiffs claim that after they refused to pre-pay for their meals,

employees on Rewind’s waitstaff raised their voices, demanded that Plaintiffs pay, and (in the case

of the Valle Plaintiffs) followed them outside the restaurant. But assuming all of that occurred

exactly as Plaintiffs assert, none of that behavior constitutes assault—and Plaintiffs make no real

effort to convince the Court otherwise in their opposition to summary judgment. See, e.g., Pls.’

Opp’n to Summ. J. on Claims Asserted by Sullivan and Williams at 7, ECF No. 65-1 (contending

that every African American male in Plaintiff Williams’s position would have suffered


1
  The Court will retain supplemental jurisdiction over Plaintiffs’ common law claims because they
arise from the same nucleus of operative fact as the federal claims and judicial economy and
convenience support retaining jurisdiction. See Armbruster v. Frost, 962 F. Supp. 2d 105, 116
(D.D.C. 2013) (retaining supplemental jurisdiction over common law claims after dismissing
federal claim).



                                                 6
apprehension of “grievous bodily harm,” including “unjustified murder,” in light of the alleged

general mistreatment of African American males in this country).

       The same goes for Plaintiffs’ claims for IIED and false imprisonment. To succeed on an

IIED claim, a plaintiff must prove “(1) extreme and outrageous conduct on the part of the defendant

which (2) intentionally or recklessly (3) causes the plaintiff severe emotional distress.” Bonner v.

S-Fer Int’l, Inc., 207 F. Supp. 3d 19, 25 (D.D.C. 2016) (quotations omitted). Conduct is “extreme

and outrageous when it is so outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.” Id. (quotations omitted); see also id. (“Mere insults, indignities, threats, annoyances,

petty oppressions, or other trivialities are not sufficient.” (cleaned up)). The undisputed material

facts demonstrate that Defendants’ conduct fell far short of meeting this “exceptionally

demanding” standard. See id.

       False imprisonment requires “(1) the detention or restraint of one against his will and (2)

the unlawfulness of the detention or restraint.” Doe v. Safeway, Inc., 88 A.3d 131, 132 (D.C.

2014). The record reflects that no employee of Defendants ever impeded the Valle Plaintiffs’

freedom of movement, whether by blocking their path or by physically restraining them. The

Valle Plaintiffs do not argue otherwise in their opposition to summary judgment—in fact, they do

not even defend or otherwise address their false imprisonment claims. Based on the Court’s review

of the record, the Valle Plaintiffs cannot establish that they were ever detained, much less that they

were unlawfully detained. Nor can they show that they suffered a “reasonable apprehension of

present confinement based upon the actions or words of” Rewind employees, as opposed to their

own “subjective state of mind.” Saha v. Lehman, 537 F. Supp. 2d 122, 126 (D.D.C. 2008)




                                                  7
(quotations omitted). Accordingly, no reasonable jury could find Defendants liable for false

imprisonment.

                                     B. Rule 11 Sanctions

       A court may impose sanctions on an attorney sua sponte under Rule 11(c)(3) if, “after

notice and a reasonable opportunity to respond, the court determines that Rule 11(b) has been

violated.” Fed. R. Civ. P. 11(c)(1). This power enables courts to “guard against abuses of the

judicial process.” Shepherd v. Am. Broad. Co., 62 F.3d 1469, 1472 (D.C. Cir. 1995).

       Plaintiffs’ opposition briefs are littered with ad hominem attacks against Defendants and

their counsel. Plaintiffs’ attorney accuses Defendants and their counsel of making an “inherently

racist and discriminatory argument,” Pls.’ Opp’n to Summ. J. on Claims Asserted by Valle, Gasca,

LeBaigue, and Plazas at 8, ECF No. 63-1, and claims that the same “racist and bigoted” argument

reveals “Defendants’ and their counsel’s prejudice and ignorance,” id. And she recommends that

Defendants and their counsel submit to “diversity and racial sensitivity training” just for arguing

that Plaintiffs’ assault claims are legally insufficient. Pls.’ Opp’n to Summ J. on Claims Asserted

by Sullivan and Williams at 7. These personal attacks demean the legal profession and constitute

a gross abuse of the judicial process. The Court will therefore order Plaintiffs’ counsel to show

cause for why her conduct, as described above, does not violate Rule 11(b). See Fed. R. Civ. P.

11(c)(3).

                                      IV.    Conclusion

       The Court grants summary judgment for Defendants. Plaintiffs’ counsel shall file a brief,

not exceeding five pages, on the issue of Rule 11 sanctions within two weeks of this Memorandum

Opinion’s issuance. Orders accompany this Opinion.




                                                8
DATE: December 7, 2022
                             CARL J. NICHOLS
                             United States District Judge




                         9